44 N.J. 409 (1965)
209 A.2d 143
JOSEPH MARIANI, ET AL., PLAINTIFFS-RESPONDENTS,
v.
EDWARD BENDER, ET AL., DEFENDANTS-RESPONDENTS, AND SELECTED RISKS INSURANCE COMPANY, DEFENDANT-PETITIONER.
The Supreme Court of New Jersey.
February 4, 1965.
Messrs. Kisselman, Devine, Deighan & Montano and Mr. Michael Patrick King for the petitioner.
Messrs. Taylor, Bischoff, Neutze & Williams and Mr. Burchard V. Martin for the defendants-respondents.
Messrs. Granite & Granite for the plaintiffs-respondents.
Denied.